Citation Nr: 0033265	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  95-25 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Disagreement with the initial rating assigned for the 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1970.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in January 1996.  

The Board remanded the case in June 1998 for additional 
development of the record.  

In February 2000 rating action, the RO assigned a 50 percent 
rating for the service-connected PTSD, effective on March 21, 
1989.  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
level of social and industrial inadaptability that more 
nearly approximates a disability picture consistent with a 
demonstrable inability to perform substantially gainful 
employment.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.132 including Diagnostic Code 9411 (1996), 4.130 
including Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were revised effective on 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v. 
Derwinski, 1 Vet. App. at 312-13.  

Under Diagnostic Code 9411 of the Rating Schedule, prior to 
November 7, 1996, a 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community or that there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior or that the 
individual is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4 including Diagnostic Code 9411.  

Under the revised schedular criteria, a 100 percent 
evaluation is warranted when there is total occupational and 
social impairment, due to such symptoms as: Gross impairment 
and thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411 (2000).  

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130.  In evaluating 
impairment resulting from the ratable psychiatric disorders, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability based on all of the evidence of 
record.  38 C.F.R. § 4.129.  

Upon consideration of the evidentiary record in its entirety, 
the Board concludes that the medical evidence supports the 
assignment of a 100 percent rating for the service-connected 
PTSD under the older version of the rating criteria.  

The Board finds that the disability picture referable to the 
service-connected PTSD more nearly approximates a level of 
disablement consistent with him being demonstrably unable to 
perform employment as required for the assignment of a 100 
percent rating under the one of the old criteria in 
Diagnostic Code 9411.  

The clinical evidence of record includes a July 1991 VA 
psychiatry examination which noted that veteran had not 
worked since January 1990.  He reported having recurrent 
nightmares, flashbacks, panic attacks, difficulty falling and 
remaining asleep and outbursts of uncontrollable rage.  

On mental status evaluation, it was noted that he had a low 
frustration tolerance and got into fights with other people 
easily. The examiner noted that the veteran showed very poor 
social and industrial adaptations.  The assessment was that 
of chronic delayed PTSD.  

The clinical evidence also includes the most recent VA 
examination report, dated in February 2000.  It was noted 
that the veteran was living on handouts and that all he was 
able to do was some odd jobs that involved cutting lawns and 
shoveling some snow in the wintertime.  The veteran reported 
that he had difficulty sleeping.  He indicated that he lived 
alone because of recurring thoughts of harming other people, 
which he had never acted upon.  

The mental status examination revealed that his insight into 
his condition was low and that his judgment was marginal.  
The diagnosis was that of chronic severe PTSD.  The examiner 
recorded a GAF score of 45 due to his PTSD.  

Accordingly, as the preponderance of the medical evidence is 
for the claim for increase, a 100 percent rating for service-
connected PTSD is for application in this case.  





ORDER

A 100 percent rating for service-connected PTSD is granted, 
subject to the regulations controlling to disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

